


Exhibit 10.2
AMENDMENT NO. 2
TO THE
VWR INTERNATIONAL, LLC RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2011)
WHEREAS, VWR International, LLC (“VWR”) maintains the VWR International, LLC
Retirement Plan (the “Plan”) for the benefit of its selected employees; and
WHEREAS, the Plan was most recently amended and restated effective January 1,
2011; and
WHEREAS, Section 11.1 of the Plan provides that the Benefit and Retirement Plan
Committee of VWR (the “Committee”) is authorized to adopt Plan amendments that
have no substantial adverse impact on any “Employer” or the Plan; and
WHEREAS, the Committee desires to amend the Plan to reflect revisions requested
by the Internal Revenue Service in connection with the Service’s review of the
determination letter application filed for the Plan.
NOW, THEREFORE, effective as of January 1, 2011, the Plan is hereby amended as
follows:
1.
The first sentence of Section 5.4 is amended and restated in its entirety to
read as follows:

The Committee shall furnish each Participant with a written explanation of the
terms and conditions of the forms of payment (including a general description of
the material features of the forms of payment and sufficient additional
information to explain the relative values of the forms of payment available
under the Plan in a manner that would satisfy the requirements of section
417(a)(3) of the Code), and of his or her right to defer commencement of benefit
payments until his or her Regular Retirement Date and, effective with respect to
distributions with an Annuity Starting Date on or after January 1, 2007, the
consequences of failure to defer, if applicable.
2.
Subsection (ii)(A) of Section 8.2(a) of the Plan is amended and restated in its
entirety to read as follows:

(ii)    For purposes of subparagraph (i) above, the annual benefit in the form
of a single life annuity commencing at the same age that is Actuarially
Equivalent to the Plan benefit shall be:
(A)    In the case of a benefit in a form that is not subject to section
417(e)(3) of the Code:
(1)    For limitation years beginning on or after July 1, 2007, the greater of
(I) the annual amount of the Participant’s benefit in the form

1

--------------------------------------------------------------------------------




described in Section 4.1, determined as of the same Annuity Starting Date as his
or her actual benefit, and (II) the annual amount of the Participant’s
retirement benefit in such form determined as of such Annuity Starting Date
using a 5% interest rate and the Applicable Mortality Table.
(2)    For limitation years beginning before July 1, 2007, the greater of (I)
the equivalent annual benefit computed using the mortality table and interest
rate specified in Section 1.2 (or otherwise specified in the Plan for such form
of benefit), and (II) the equivalent annual benefit computed using the
Applicable Mortality Table and an interest rate of 5%.
3.
Subsection 8.2(d) of the Plan is amended and restated in its entirety to read as
follows:

(d)    The Defined Benefit Dollar Limitation shall be adjusted in accordance
with the following, to the extent applicable:
(i)    If the Annuity Starting Date occurs before the Participant attains age
62, the Defined Benefit Dollar Limitation shall be adjusted as follows:
(A)    If the Annuity Starting Date is in a limitation year beginning before
July 1, 2007, the Defined Benefit Dollar Limitation for the Participant’s
Annuity Starting Date is the annual amount of a benefit payable in the form
described in Section 4.1 commencing at the Participant’s Annuity Starting Date
that is the Actuarial Equivalent of such dollar limit, with Actuarial
Equivalence computed using whichever of the following produces the smaller
annual amount: (1) the interest rate and mortality table specified in Section
1.2, or (2) a 5% interest rate and the Applicable Mortality Table.
(B)    If the Annuity Starting Date is in a limitation year beginning on or
after July 1, 2007, the Defined Benefit Dollar Limitation shall be adjusted so
that such limit is equal to (1) if the Plan does not provide for an immediately
commencing straight life annuity payable at both age 62 and at the Annuity
Starting Date, the annual amount of the Participant’s retirement benefit in the
form described in Section 4.1 commencing at the Participant’s Annuity Starting
Date that is Actuarially Equivalent computed using a 5% interest rate and the
Applicable Mortality Table and expressing the Participant’s age based on
completed calendar months as of the Annuity Starting Date, and (2) if the Plan
provides for an immediately commencing straight life annuity payable both at age
62 and at the Annuity Starting Date, the lesser of (I) the amount determined
under (1), or (II) the Defined Benefit Dollar Limitation multiplied by the ratio
of the retirement benefit payable at the Annuity Starting Date in the form
described in Section 4.1 to such retirement benefit (in such form) payable under
the Plan at age 62, both determined without regard to the limitations of section
415 of the Code.

2

--------------------------------------------------------------------------------




(ii)    If the Annuity Starting Date occurs after the Participant attains age
65, the Defined Benefit Dollar Limitation shall be adjusted as follows:
(A)    If the Annuity Starting Date is in a limitation year beginning before
July 1, 2007, the Defined Benefit Dollar Limitation for the Participant’s
Annuity Starting Date is the annual amount of a benefit payable in the form
described in Section 4.1 commencing at the Participant’s Annuity Starting Date
that is the Actuarial Equivalent of such dollar limit, with Actuarial
Equivalence computed using whichever of the following produces the smaller
annual amount: (1) the interest rate and mortality table specified in Section
1.2, or (2) a 5% interest rate and the Applicable Mortality Table and no
mortality decrement.
(B)    If the Annuity Starting Date is in a limitation year beginning on or
after July 1, 2007, the Defined Benefit Dollar Limitation shall be adjusted so
that such limit is equal to (1) if the Plan does not provide for an immediately
commencing straight life annuity payable at both age 62 and at the Annuity
Starting Date, the annual amount of the Participant’s retirement benefit in the
form described in Section 4.1 at such Annuity Starting Date that is Actuarially
Equivalent, computed using a 5% interest rate and the Applicable Mortality Table
effective for the Annuity Starting Date, to an annual benefit payable at age 65
equal to the Defined Benefit Dollar Limitation, and (2) if the Plan provides for
an immediately commencing straight life annuity payable both at age 65 and at
the Annuity Starting Date, the lesser of (I) the amount determined under (1), or
(II) the Defined Benefit Dollar Limitation multiplied by the ratio of (x) the
retirement benefit payable at such Annuity Starting Date in the form described
in Section 4.1 (computed without regard to the limitations of section 415 of the
Code), determined without regard to accruals after age 65, but including
actuarial adjustments even if such adjustments are applied to offset accruals,
to (y) the retirement benefit in the form described in Section 4.1 payable to a
hypothetical participant who is age 65 and has the same accrued benefit (with no
actuarial increases for commencement after age 65) as the Participant,
determined without regard to accruals after age 65 and without applying the
limitations of section 415 of the Code.
All adjustments shall be made in accordance with section 415 of the Code,
regulations promulgated thereunder, and any IRS guidance concerning section 415
of the Code.
4.
Subsections 9.2(e)(ii) and (iii) of the Plan are amended and restated in their
entirety to read as follows:

(ii)    Any part of any distribution made during the one-year period ending on
the Determination Date on account of severance from employment, death, or
disability; and

3

--------------------------------------------------------------------------------




(iii)    Any part of any distribution, for any reason other than severance from
employment, death, or disability, during the five-year period ending on the
Determination Date.
IN WITNESS WHEREOF, the Benefit and Retirement Plan Committee has caused this
Amendment to be adopted on behalf of VWR International, LLC this 24th day of
February, 2014
Attest:
 
VWR INTERNATIONAL, LLC
 
 
 
 
/s/ Pam Klonaris
 
By:
/s/ James M. Kalinovich
 
 
 
James M. Kalinovich
 
 
 
VP & Treasurer


4